Citation Nr: 1432431	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  12 01-057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for tinnitus, claimed as due to medication for a left knee disorder.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel 


INTRODUCTION

The Veteran served a period of active duty for training (ACDUTRA) from November 1969 to March 1970.  He testified before the undersigned Veterans Law Judge in June 2012.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran injured his left knee prior to his period of ACDUTRA; a worsening of his left knee disorder is shown during service.

2.  Medication for a left knee disorder is not related to tinnitus.


CONCLUSIONS OF LAW

1.  Giving the Veteran the benefit of the doubt, a left knee disorder was aggravated by service.  38 U.S.C.A. §§ 101(22), 1110, 1131, 1153, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.306 (2013).

2.  Tinnitus was not incurred in or aggravated by service nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303. 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  

In addition, active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  The claimant has already established veteran status as he is service-connected for a right ankle disability as a result of his period of ACDUTRA.  

Certain evidentiary presumptions, such as the presumption of sound condition at entrance to service and the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, are provided by law to assist veterans in establishing service connection for a disability or disabilities; however, these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Left Knee

In essence, the Veteran contends that he injured his left knee playing basketball in November 1969 and that his left knee has continued to bother him since.  The pre-service treatment records reflect that he underwent a physical in May 1969 and his knee was clinically normal.  According to his private physician, he injured his left knee in September 1969, prior to his period of ACDUTRA.  The private physician has confirmed the September 1969 left knee injury on several occasions.  Given the very specific date identified and the consistent repeated statements, the Board finds that the Veteran sustained a left knee injury prior to his period of ACDUTRA.

Having determined that a left knee injury occurred prior to service, the question is whether the preexisting left knee disorder was aggravated by service.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Medical records during his period of ACDUTRA reflect only treatment for chest congestion and tendonitis of the right heel (for which he is service-connected).  As there was no treatment for a left knee disorder recorded during his period of ACDUTRA, this evidence does not support an aggravation of a preexisting injury.  

Nonetheless, in an April 1971 in-service consultation, the orthopedist noted that the Veteran had a history of recurrent giving out, swelling, and momentary locking of the left knee.  It was reported that he injured the knee in November 1969 playing basketball and had experience 20 episodes over the last 2 1/2 years.  The clinical impression was cartilaginous loose body in the left knee.  The physician recommended arthroscopic removal of the loose body or the Veteran would not be eligible for retention.  In fact, he was discharged from the Reserve in July 1971.

Given the reference to the during-ACDUTRA injury (November 1969) and the on-going and multiple complaints of giving out, swelling, and locking since, the evidence is in at least equipoise that the Veteran experienced an increase in symptomatology during his period of ACDUTRA (November 1969 to March 1970).  Moreover, a June 2010 VA examiner opined that the Veteran had documented abnormalities of the left knee, including loose bodies in service, and that service duties altered the normal biomechanics, which as likely as not worsened the normal progression of the left knee osteoarthritis in the natural aging process.

This evidence is also consistent with the Veteran's hearing testimony that he injured his knee in September 1969 and aggravated it in November 1969 while on ACDUTRA.  In sum, the Veteran had a preexisting left knee injury that was aggravated during his period of ACDUTRA.  As the preponderance of evidence supports the claim, the appeal is granted.

Service Connection for Tinnitus

As an initial matter, tinnitus was not shown during service or for many years thereafter.  The Veteran does not argue that tinnitus is directly related to service and the evidence supports a finding that it is not.  Rather, he asserts tinnitus is secondary to a medication used to treat a now service-connected disability (the left knee). 

Under the relevant laws and regulations, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Veteran underwent a VA examination in May 2010 to directly address his claim.  After a review of the claims file and a history obtained from the Veteran, including his assertion that tinnitus was due to Motrin taken for knee pain, the examiner found that tinnitus was less likely than not caused by taking Motrin.  Rather, the examiner reflected that hearing loss was shown and that it was as least as likely as not that tinnitus was related to hearing loss.  The examiner noted that there was no medical evidence relating the use of Motrin to development of tinnitus.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Moreover, the examiner as an audiologist has the requisite medical expertise to render a medical opinion regarding the etiology of tinnitus and had sufficient facts and data on which to base the conclusion.  Further, there is no contradicting medical evidence of record.  Therefore, the Board finds the examiner's opinion to be of great probative value.

In support of the claim, the Veteran submitted an article indicating that ringing in the ears is a potential side effect of Motrin.  However, it is not clear that the article was even written by a health care professional as it is unsigned.  Moreover, it did not generate from a health care site; rather, it appears that it was written by a company promoting natural supplements for inflammation and joint pain.  Further, the article did not take into account his specific circumstances or provide an assessment of the particulars of the Veteran's clinical picture.  All of this tends to diminish the competency of the article, particularly as weighed against a medical professional who had an opportunity to interview the Veteran and review the medical records.  For those reasons, the Board assigns little probative weight to the internet article.

The Board has also considered the Veteran's lay statements of a relationship between Motrin and tinnitus.  In this case, he is competent to report symptoms as they come to him through his senses; however, tinnitus is a complex medical disorder that is not of a type that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who have examined him during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

With respect to the claim for a left knee disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

With respect to the claim for tinnitus, the VCAA duty to notify was satisfied by a letter dated in March 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Further, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date in the same March 2010 letter.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the duty to assist, available service treatment records have been obtained, as have VA and private treatment records.  He was also provided with two VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  He was also provided with a hearing in June 2012 that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a left knee disorder is granted.

Service connection for tinnitus is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


